UNITED STATES BANKRUPTCY COURT
FOR TI-IE DlSTRICT OF NEW JERSEY

 

IN RE: :
Frances M Taylor ; Chapter 13
Robert Z Taylor '
Debtor : Case No.: 18-_25876KCF

 

MOTI()N TO RECONSIDER DISMISSAL

The Del)tor hereby respectfully requests this Honorable Court reconsiders its
Order dismissing the Debtors’ Chapter 13 Banl<ruptcy, and avers the following:

l. The Debtors filed the instant Chapter 13 Banl<ruptcy on or about August 8, 2018.
This Was an emergency filing and the Chapter 13 Plan Was filed on September 2,
2018.

2. Said Bankruptcy Was issued case number 18-25876KCF.

3. On January 22, 2019, Debtors’ filed an Amended Plan in response to pending
Obj ections from the Mortgage Company, for Which a Consent Order Was to be
received, and the Chapter 13 Trustee’s obj ection, In addition to the Amended
Pla_n, Debtors’ previous years taxes Were to be filed prior to the Conf`lrmation
Hearing.

4. On January 22, 2019, due to the filing of then Amended Plan, Debtors’ Counsel
requested an adjournment of the January :3, 2019 Conf'rrmation hearing Counsel
Was advised, however, that they Would need to attend the Confirmation hearing on
January 23, 2019.

5. The morning of the January- 23, 2019, Conf`rrmation Hearing, prior to the

scheduled 10:00arn hearing, the matter Was listed as continued to February 27,

2019 (s@ number 42 on the docket). Accordingly, Counsel did not appear due to
the adjournment n

6. Later that same day, January 23, 2019, the case Was docketed as dismissed

7. Debtors’ Counsel’s reason for not attending the Confirmation Hearing on January

23, 2019, Was solely due to the confusion of the docketed adjournment

WHEREFORE, the Debtors humbly request that this Cour_t reconsider its Order

dismissing the instant Chapter 13 Bankruptcy, and reinstate the Debtors’ Bankruptey

ease.
Dated: February 5, 2019 -/s/Brad J. Sadel<, Esg
- Brad J. Sadel<;, Esq.
Attorney for Debtor
Sadek and Cooper

1315 Walnut Street, #502
Philadelphia, PA 19107
215-545-0008

